Case 1:18-cv-00211-RDA-JFA Document 126-1 Filed 05/06/19 Page 1 of 2 PageID# 1136




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA


  SIMRET SEMERE TEKLE,                                 Case No.: 1:18-cv-211
                Plaintiff,
         v.

  NOUF BINT NAYEF ABDUL-AZIZ AL
  SAUD MOHAMMAD BIN ABDULLAH AL
  SAUD
                Defendants.


  I, SATENIK “SATI” HARUTYUNYAN, DECLARE:

         1.     I am an attorney at the law firm of Jenner & Block LLP and counsel to Plaintiff

  Simret Semere Tekle in the above-captioned matter.

         2.     Appended hereto as Exhibit 1 is a true and accurate copy of Defendants’ First Set

  of Requests for Admission to Plaintiff Simret Semere Tekle, which Defendants served on April

  24, 2019.

         3.     On April 26, 2019, I met and conferred with Counsel for Defendants (John L.

  Brownlee, Stuart G. Nash, and other attorneys from Holland & Knight LLP).

         4.     Appended hereto as Exhibit 2 is a true and accurate copy of the email

  summarizing the April 26, 2019 meet and confer sent to Counsel for Defendants (John L.

  Brownlee, Stuart G. Nash, and other attorneys from Holland & Knight LLP).

         5.     Appended hereto as Exhibit 3 is a true and accurate copy of Defendants’ Third

  Interrogatories to Plaintiff Simret Semere Tekle, which Defendants serve on April 24, 2019.


  I declare, under penalty of perjury under the laws of the United States and Virginia that the
  foregoing is true and correct, and that I executed this Declaration on May 6, 2019 in Washington,
  DC.
Case 1:18-cv-00211-RDA-JFA Document 126-1 Filed 05/06/19 Page 2 of 2 PageID# 1137




                                             /s/ Satenik “Sati” Harutyunyan
                                            Sati Harutyunyan
                                            JENNER & BLOCK LLP
                                            1099 New York Avenue NW, Ninth Floor
                                            Washington, DC 20001
                                            (202) 637-6347
                                            sharutyunya@jenner.com




                                        2
